Appeal by the defendants from an order of the Supreme Court, Kings County (Kramer, J.), dated October 3, 2011, which denied their motion pursuant to CPLR 5015 (a) (5) to vacate, inter alia, a prior order of the same court dated July 18, 2007, and an amended judgment of the same court dated November 15, 2007, entered thereon in favor of the plaintiff and against them in the principal sum of $580,041.98.
Ordered that the order dated October 3, 2011, is affirmed, without costs or disbursements.
Contrary to the appellants’ contention, the Supreme Court did not improvidently exercise its discretion in denying their motion pursuant to CPLR 5015 (a) (5). The appellants failed to demonstrate that the underlying order and amended judgment should be vacated on the ground of a subsequent modification to an underlying arbitration award, since there was an insufficient showing of a subsequent valid modification to the arbitration award (see CPLR 5015 [a] [5]; cf. Matter of Grossman v Ilowitz, 72 AD3d 821, 822 [2010]; Dupkanicova v James, 17 AD3d 627 [2005]).
Austin, J.P, Sgroi, Cohen and Hinds-Radix, JJ., concur.